DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. (US Patent 4589584) in view of Yang (US PG. Pub. 2008/0136021).

Regarding claim 12 – Christiansen teaches an electronic device (figs. 1-4), comprising: first (10 [column 1 & 3 lines 16 & 10] Christiansen states, “Flexible, flat ribbon cables…flat ribbon cable 10 positioned for joining to a similar ribbon cable 12”) and second (12) flexible substrates, each substrate comprising: a flexible base (11 & 13 [column 3 line 33] Christiansen states, “substrates 11, 13 are made of a film material…polyethylene terephthalate material”); a first conductive wiring (26) formed on the flexible base (11 & 13) and comprising a conductive organic compound ([column 3 line 32-33] Christiansen states, “conductors 26 which are made of a polyester binder material and silver particles”); wherein a first part of the first conductive wiring (upper 
 	Christiansen fails to explicitly teach an electronic element connected to the conductive wiring.
 	Yang teaches an electronic device (fig. 1i [title] Yang states, “method of manufacturing hybrid structure of multi-layer substrates”) having first (300 [paragraph 0084] Yang states, “all of the first multi-layer substrate 300, the second multi-layer substrate 400 and the third substrate can be flexible substrates”) and second (400) flexible substrates and a first conductive wiring (12 & 27 [paragraph 0085 & 0086] Yang states, “metal layers 12…metal layer 27”) wherein an electronic element (100 & 200 [paragraph 0082 & 0087] Yang states, “first chip device 100…second chip device 200”) is connected to the conductive wiring (claimed structure shown in figure 1i).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having first and second flexible substrates with conductive wirings thereon and bonded to each other as taught by Christiansen with the inclusion of electronic elements being connected to the conductive wirings as taught by Yang because Yang states, “development of a method of manufacturing a hybrid structure of the multi-layer substrates and the hybrid structure thereof to connect different kinds of chip devices 

Regarding claim 17 – Christiansen in view of Yang teach the electronic device according to claim 12, wherein the conductive wirings (Christiansen; fig. 1-4, 26) of the first (10) and second (12) substrates comprise a conductive polymer material ([column 3 line 32-33] Christiansen states, “conductors 26 which are made of a polyester binder material and silver particles”).

Regarding claim 18 – Christiansen in view of Yang teach the electronic device according to claim 12, wherein the conductive wirings (Christiansen; fig. 1-4, 26) of the first (10) and the second (12) substrates comprise a composite material in which conductive particles are dispersed in a polymeric binder ([column 3 line 32-33] Christiansen states, “conductors 26 which are made of a polyester binder material and silver particles”).

Regarding claim 21 – Christiansen teaches a method for producing an electronic device (method steps shown in figs. 1-4) comprising first (10 [column 1 & 3 lines 16 & 10] Christiansen states, “Flexible, flat ribbon cables…flat ribbon cable 10 positioned for joining to a similar ribbon cable 12”) and second (12) flexible substrates, each substrate (10 & 12) comprising: a flexible base (11 & 13 [column 3 line 33] Christiansen states, 

 	Yang teaches a method for producing an electronic device (fig. 1i [title] Yang states, “method of manufacturing hybrid structure of multi-layer substrates”) having first (300 [paragraph 0084] Yang states, “all of the first multi-layer substrate 300, the second multi-layer substrate 400 and the third substrate can be flexible substrates”) and second (400) flexible substrates and a first conductive wiring (12 & 27 [paragraph 0085 & 0086] Yang states, “metal layers 12…metal layer 27”) wherein an electronic element (100 & 200 [paragraph 0082 & 0087] Yang states, “first chip device 100…second chip device 200”) is connected to the conductive wiring (claimed structure shown in figure 1i).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method for producing an electronic device having first and second flexible substrates with conductive wirings thereon and bonded to each other as taught by Christiansen with the inclusion of electronic elements being connected to the conductive wirings as taught by Yang because Yang states, “development of a method of manufacturing a hybrid structure of the multi-layer substrates and the hybrid structure thereof to connect different kinds of chip devices directly without a shared package substrate, which will reduce the package volume of the entire system, hence increases the package integration and provides a flexible package. Accordingly, microminiaturization of the entire system can be achieved.” [paragraph 0004].

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. in view of Yang as applied to claim 17 above, and further in view of Takahashi (JP2003-141478), see IDS dated 7/14/2020.

Regarding claim 4 - Christiansen in view of Yang teach the electronic device according to claim 17, but fails to teach wherein the conductive wirings of the first and second substrate comprise, as a main component, any one of polythiophene, polyaniline, polypyrrole and polyacetylene, or a derivative of any one of these.
 	Takahashi teaches an electronic device (fig. 1) having a conductive wiring (4 [paragraph 0013] Takahashi states, “conductive pattern 4”) wherein the conductive wiring comprises, as a main component, any one of polythiophene ([paragraph 0016] Takahashi states, “The conductive polymer used in the present invention is a conductive conjugated polymer, and specifically, for example, a poly cetylene, a polyphenylene, a polypyrrole, a polythiophene”), polyaniline, polypyrrole and polyacetylene, or a derivative of any one of these.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a conductive wirings of the first and second substrate made of a conductive polymer as taught by Christiansen in view of Yang with the conductive polymer having polythiophene as a main component as taught by Takahashi because Takahashi states regarding this particular material, “These conductive conjugated polymers are flexible and have a high degree of freedom in shape, and do not lose electrical conductivity due to bending or the like” [paragraph 0011].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. in view of Yang as applied to claim 21 above, and further in view of Choi et al. (US PG. Pub. 2006/0003568).

Regarding claim 10 - Christiansen in view of Yang teach the method according to claim 21, but fails to specifically teach wherein the heat to be applied is lower than a glass transition temperature of a material constituting the conductive wiring.
 	Choi teaches a method for producing an electronic device (fig. 6B [title] Choi states, “Method for manufacturing tape wiring board”) wherein the heat ([paragraph 0066] Choi states, “The curing temperature of NCP may not exceed the melting point of conductive polymer, for example, the curing temperature may be maintained at approximately 240.degree. C., or less”) to be applied is lower than a glass transition temperature ([paragraph 0056] Choi states, “An example conductive polymer may include a mixture of a thermoplastic polymer and conductive nano-particles. An example thermoplastic polymer may be a liquid polymer, with a viscosity which may reduce significantly at the melting point or higher and which may melt between about 250.degree. C. and about 320.degree. C”) of a material constituting the conductive wiring (43 [paragraph 0058 & claim 8] Choi states, “conductive polymer layer 43...heating the conductive polymer layer at a temperature higher than the melting point of the conductive polymer and lower than the glass transition temperature (Tg) of the base film”).
.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. in view of Yang as applied to claim 21 above, and further in view of Kumashiro et al. (US PG. Pub. 2013/0153834).

Regarding claim 11 - Christiansen in view of Yang teach the method according to claim 21, but fail to teach wherein the electronic element and the conductive wiring are formed on the flexible base by printing.
 	Kumashiro teaches a method for producing an electronic device (fig. 1) having an electronic element (11 [paragraph 0069] Kumashiro states, “resistor film 11”) and a conductive wiring (12 [paragraph 0070] Kumashiro states, conductor films 12“) wherein the electronic element and the conductive wiring are formed on the flexible base (3 [paragraph 0072] Kumashiro states, “substrate 3...a flexible circuit board”) by printing ([paragraph 0070 & 0071] Kumashiro states, “the resistor film 11 can be formed by a 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method for producing an electronic device having the electronic element and conductive wiring as taught by Christiansen in view of Yang with the electronic element and the conductive wiring being formed on the flexible base by a printing method as taught by Kumashiro because Kumashiro states, “According to the invention it is possible to provide a liquid composition that is suitable for forming resistors by inkjet printing and that can exhibit a stable resistance value” [paragraph 0021], Printing the electronic element (in this case a resistor) allows for tight tolerance controls.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. in view of Yang as applied to claim 12 above, and further in view of Chang et al. (US PG. Pub. 2019/0305048).

Regarding claim 20 – Christiansen in view of Yang teach the electronic device according to claim 12, and each of the first (Christiansen; fig. 3, 10) and second (12) flexible substrate as a whole with the first connection part (connection part shown in figures 1-4) has flexibility ([column 3 lines 38-45] Christiansen states, “DuPont markets its conductive inks under the designation of polymeric thick film materials for circuitry and several formulations are available within the conductor 5000 series”; the conductor 
 	Christiansen in view of Yang do not teach wherein the electronic element comprises an organic material and a flexible substrate as a whole including the electronic element has flexibility.
 	Chang teaches an electronic device (fig. 2A-2B [title] Chang states, “a method of fabricating an electrical circuit assembly on flexible substrate”) having an electronic element (fig. 2A, “Printed Transistor A”), and a flexible substrate (22 [paragraph 0115] Chang states, “flexible substrate 22”); wherein the electronic element (“Printed Transistor A”) comprises an organic material ([paragraph 0114] Chang states, “a first organic thin-film transistor (OTFT) 21”), and the flexible substrate (22) as a whole including the electronic element has flexibility (flexibility shown in figure 2A-2B).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a first and second flexible substrate with a flexible connection part as taught by Christiansen in view of Yang with the electronic element comprises of an organic material and in combination with the flexible substrate having flexibility as a whole as taught by Chang because Chang states about this structure, “able to self-compensate for the effect of any bending on its electrical performance. More specifically, it will be understood that bending resulting in compression (i.e. concave or inward bending) of one of the first or second portions will in turn result in extension (i.e. convex or outward bending) of the other of the first or second portions thereby providing an equal and opposite electrical effect such that the bending effects on each of the first and second portions will . 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. in view of Yang as applied to claim 21 above, and further in view of Ishimatsu et al. (US PG. Pub. 2012/0055703).

Regarding claim 22 – Christiansen in view of Yang teach the method according to claim 21, but fails to teach wherein the pressure to be applied is 1 MPa or more and 5MPa or less. 
	Ishimatsu teaches a method for producing an electronic device (figs. 1A-1C [title] Ishimatsu states, “Joined structure and method for producing the same”) wherein the pressure to be applied is 1 MPa or more and 5MPa or less ([paragraph 0094] Ishimatsu states, “the heating is generally formed at the contact duration of 10 seconds or shorter, and the pressure of 2 MPa to 6 MPa”). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method for producing an electronic device with pressure applied to join the conductive wirings as taught by Christiansen with the pressure applied is 1 MPa or more and 5MPa or less as taught by Ishimatsu because this pressure will allow for an excellent connection reliability (Ishimatsu [paragraph 0141]).

Allowable Subject Matter
s 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues regarding independent claims 12 and 20, “Christiansen discloses that preferential pressure causes a selective fusing of the two substrate materials between adjacent conductive paths…the persons skilled in the art would appreciate that the conductive ink that has once fused and then solidified is no longer flexible. As such, Christiansen does not disclose or teach a flexible first connection part” [REMARKS page 7].
Examiner disagrees. Christiansen states in column 3 lines 38-45, “DuPont markets its conductive inks under the designation of polymeric thick film materials for circuitry and several formulations are available within the conductor 5000 series”. The conductor 5000 datasheet states, “This ink will adhere to both print treated and non-print treated substrates while providing high conductivity, excellent flexibility” [see NPL attached on 892]. Fusing of the two conductive wirings will not prevent flexibility of the DuPont conductor 5000 series material.
Applicant further argues, “Yang does not disclose or teach a flexible first connection part…Christiansen is directed to a connection of flexible wiring substrates, but Yang is directed to a connection of chip substrates on which a semiconductor is .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847